DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-7, in the reply filed on 4/6/22 is acknowledged.  The traversal is on the ground(s) that the examiner must provide reasons and/or examples to support any conclusion in regard to patentable distinction.  This is not found persuasive because the inventions have acquired a separate status in the art in view of their different classification, the inventions have acquired a separate status in the art due to their recognized divergent subject matter the inventions require a different field of search (e.g., searching different classes /subclasses or electronic resources, or employing different search strategies or search queries). 
Applicant also argues that Groups I and II are related as a process of making and product made and states that MPEP 806.05(f) states that a “process of making and a product made by the process can be shown to be distinct inventions if ... (A) ... the process as claimed is not an obvious process of making the product and the process as claimed can be used to make another materially different product”.  However, this is only a portion of the citation. The entire recitation states that distinction is shown if one or more of the following reasons (at least one of A and B) applies.  Applicant has included (A) but not (B) which states that “the product can be made by a materially different process”.  As discussed in the restriction requirement mailed 3/15/22, Group I is drawn to a method of making capped SPIONs that employs a suspension and a precipitation step. The capped SPIONs of Group II can be made by gel processing, which is a materially different process.  See US 2015/0335767 to Young, cited in the restriction requirement mailed 3/15/22.  Also see “Recent advances in superparamagnetic iron oxide nanoparticles (SPIONs) for in vitro and in vivo cancer nanotheranostics” by Kandasamy et al. (hereinafter Kandasamy) which teaches a variety of materially different processes for making SPIONs including but not limited to thermal decomposition, sonochemical and microwave-assisted synthesis in addition to merely encapsulating preformed SPIONs with a polymer (pages 196-197).    Therefore criteria (B) is met because the SPIONs of Group II can be made by a several materially different processes. Group I is distinct from Group II.
Applicant argues that Groups I and III are characterized as unrelated and therefore must be shown as not capable of use together and having different designs, mode of operations and effects, per MPEP 806.06.   Nothing in the art suggests that the particular method of making capped SPIONs as set forth in Group I, classified in H01F1/344, is related to or required for drilling mud, geological formations or fluid reservoirs, classified in C09K8/03. Neither does the art suggest that they are capable of use together. While drilling mud and geological formations may contain SPIONs there is nothing in the art indicating that the SPIONs must be or can only be made by the method of Group I. The wet process of Group I is a method that makes capped SPIONs, superparamagnetic iron oxide nanoparticles. Group III has no methods and is drawn to unrelated products selected from drilling mud, geological formations and fluid reservoirs.  A method of making capped SPIONs is designed and operated for the effect of making nanoparticles.  The products drilling mud, geological formations and fluid reservoirs do not have the design, operation or effect of making nanoparticles. Neither does a method of making nanoparticles provide drilling mud, geological formations or fluid reservoirs.  It provides nanoparticles.  Therefore, the criteria of MPEP 806.06 is met. As discussed above a method making capped SPIONs is not any of the products, drilling mud, a geological formation or a fluid reservoir. These inventions do not overlap.  A method of making iron oxide nanoparticles does not overlap and is not an obvious variant of drilling mud, a geological formation or fluid reservoir products. Criteria  A and B are met.  As discussed above, capped SPIONs can be made by other materially different methods.  The method of making capped SPIONs in Group I involves combining a mixture of precursors, capping agents and solvents which is subsequently heated and cooled to make capped SPIONs. Drilling mud, geological formations and fluid reservoir products are not methods and do not make nanoparticles and therefore have completely different designs, modes of operation and effects.  Therefore, criteria C is met.  Group I is distinct form Group III.
Applicant further argues that claims I and IV are related to related processes and quotes MPEP 806.05(j).  In the instant case the inventions as claimed do not overlap in scope.  Group I is a method of making capped SPIONs that can be used in biological applications.  Group IV is NMR logging of a geological formation.  There is no overlap in the scope of these processes and therefore meets criteria A, “the inventions as claimed do not overlap in scope”.  Making superparamagnetic iron oxide particles via a hydrothermal or solvothermal process is not an obvious variant of NMR logging of a geological formation.  There is nothing in the art indicating that the particularly claimed method of making capped SPIONs is in any way related to geological formations or logging thereof.  A method of making capped SPIONs is not an obvious variant of NMR logging of geological formations. The method of Group I is not capable of logging geological formations.  The method of Group IV is not capable of making capped SPIONs. Therefore criteria B, “the inventions as claimed are not obvious variants” is met.  Criteria C states that the inventions as claimed are either not capable of use together OR can have a materially different design, mode of operation, function or effect.  As discussed above and in the restriction requirement, a method of making capped SPIONs is has a materially different design, mode of operation, function and effect than logging a geological formation.  The method of making capped SPIONs in Group I requires combining a mixture of precursors, capping agents and solvents which are subsequently heated and cooled to make capped SPIONs. NMR logging is a process that logs a geological formation via generation and detection of a magnetic field, which has a completely different design, mode of operation and effect than making superparamagnetic iron oxide nanoparticles.  The design, mode of operation, function and effect of Group I is to make capped SPIONs.  The design, mode of operation, function and effect of Group IV is to log geological formations.  These are materially different.   Therefore, criteria C is met.  Group I is distinct from group IV.
Applicant  argues that groups II and III are directed to related products and again points to MPEP 806.05 criteria A, B and C, cited above.  Group II is drawn to capped SPIONs.  The capped SPIONs are used for nanotheranostics.  Theranostics, such as diagnosing cancer in mice (see Kandasamy, cited above) does do not overlap in scope with and is not an obvious variant of drilling mud, geological formations or fluid reservoir products (Group III).  Criteria A and B are met.  Capped superparamagnetic iron oxide nanoparticles (SPIONs) can be used to diagnose cancer in mice which has a materially different mode of operation, function and effect than drilling mud, geological formation and fluid reservoir products. Criteria C is met. Groups II and III are distinct.
Applicant argues that Groups II and IV are related as product and process of use and that the criteria of MPEP 806.05, sections A, B, and C (discussed above) are not met. Group II is drawn to capped SPION products.  Group IV is a method of logging a geological formation.  Capped SPION nanoparticle products are not logging processes.  A logging process does not overlap with and is not an obvious variant of a nanoparticle.  Criteria A and B are met.  The capped SPION nanoparticles of Group II can be used to detect cancer in mice which is a distinct, materially different mode of operation, function and effect than the process of logging a geological formation.  Criteria C is met. Groups II and IV are distinct. 
Applicant argues that Groups III and IV are a distinct product and process.  Group III is drawn to a drilling mud, geological formation or fluid reservoir product.  Group IV is drawn to a method of logging a geological formation that requires generation and detection of a magnetic signal.  Drilling mud, geological formations and fluid reservoirs are not a processes and do not require signals.  Criteria A and B are met.  The products of Group III, drilling mud, a geological formation or a fluid reservoir do not process, log or operate in any way.  The logging process of Group IV has the materially different mode of operation, function and effect of generation and detection of magnetic signals.  Therefore, Groups III and IV are distinct. 
The requirement is still deemed proper and is therefore made FINAL.

Claims 8-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 4/6/22

Claim Objections
Claims 1-7 are objected to because of the following informalities:  
Claims 1-7 contain the terms “SPIONS” and “SPIONs”, which are presumed to refer to the same superparamagnetic iron oxide nanoparticles.  However, the terminology is not consistent.  Appropriate correction is required.
Claim 4 appears to contain a typographical error in ln 2.  The word “is” appears to be missing from the phrase “the iron containing precursor iron (III)…”.  This phrase is treated as ‘the iron containing precursor is iron (III)…’.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites “The method of claim 1 that is a single-step solvothermal method wherein the hydrophilic and hydrophobic ligands or capping agents participate in reducing, stabilizing and capping of the SPIONs produced. The phrase “The method of claim 1 that is a single-step solvothermal method” renders the claim indefinite.  Parent claim 1 explicitly recites multiple steps.  Heating and cooling cannot occur in a single step. 
While not a suggestion of claim language, in the interest of compact prosecution claim 2 is treated as follows:
‘The method of claim 1 that is a solvothermal method wherein the hydrophilic and hydrophobic ligands or capping agents participate in reducing, stabilizing and
capping of the SPIONs produced’.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The instant claims contain the transitional phrase “comprising”.  Per MPEP 2111.03 ‘The transitional term “comprising”, which is synonymous with “including,” “containing,” or “characterized by,” is inclusive or open-ended and does not exclude additional, unrecited elements or method steps'.  This open-ended definition has been taken into consideration in the following rejections.  
Claims 1, 2 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “One-pot synthesis of water-soluble superparamagnetic iron oxide nanoparticles and their MRI contrast effects in mouse brains” by Wang et al. (hereinafter Wang).
Regarding claim 1, Wang discloses a method for making SPIONs comprising:
(i) for hydrophilic-Fe3O4, SPIONs:
mixing an iron-containing precursor (Fe(acac) with a hydrophilic ligand or capping agent (PEG) to form a homogeneous suspension;
heating the homogenous suspension to a temperature (200-260 C) sufficient to bind the hydrophilic ligand to the iron-containing precursor,
cooling the resulting homogenous suspension,
adding a solvent (toluene) to the cooled homogeneous suspension to precipitate hydrophilic-Fe3O4 SPIONs into a slurry,
separating the precipitated hydrophilic-Fe3O4, SPIONs from the slurry, and
washing the hydrophilic-Fe3O4, SPIONs with acetone to remove unbound hydrophilic ligands or capping agent, thereby making hydrophilic hydrophilic-Fe3O4, SPIONs (page 418, Section 2.2).

Regarding claim 2, Wang discloses the method of claim 1 that is a solvothermal method (page 418, Section 2.2) wherein the hydrophilic ligands or capping agents participate in reducing (T2 values, page 420, para 5), stabilizing (page 419, para 5 -page 420, para 2) and capping (with PEG, abstract) of the SPIONs produced.
This rejection is based on the interpretation set forth in para #6, above. 

Regarding claim 4, Wang discloses the method of claim 1, wherein hydrophilic-Fe3O4, SPIONs are made, the iron-containing precursor iron(II) acetylacetonate (Fe(acac)), the hydrophilic ligand or capping agent is polyethylene glycol (PEG) and the heating is to a temperature (200 for PEG/PEI SPIONs) that is less than the standard boiling point for said hydrophilic ligand or capping agent (250 for PEG), the solvent is at least one organic solvent (toluene), and the hydrophilic-SPIONs are washed in a ketone (acetone) (page 418, Section 2.2).

Claims 1, 2 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN 107050452 A to Li et al. (hereinafter Li), cited in the IDS filed 1/18/19, using a machine translation.
Regarding claim 1, Li discloses a method for making SPIONs comprising:
(i) for hydrophilic-Fe3O4, SPIONs:
mixing an iron-containing precursor (Fe3O4@OA) with a hydrophilic ligand or capping agent to form a homogeneous suspension;
heating the homogenous suspension to a temperature (70 C) sufficient to bind the hydrophilic ligand to the iron-containing precursor (para [0019] and [0061]),
cooling the resulting homogenous suspension (para [0061]),
adding a solvent (DI water) to the cooled homogeneous suspension to precipitate hydrophilic-Fe3O4 SPIONs into a slurry (para [0019]),
separating the precipitated hydrophilic-Fe3O4, SPIONs from the slurry (via filtration and centrifuge, para [0019]), and
washing the hydrophilic-Fe3O4, SPIONs to remove unbound hydrophilic ligands or capping agent, thereby making hydrophilic PEG-Fe3O4, SPIONs (para [0019] and [0061]; or
(ii) for hydrophobic-Fe3O4, SPIONs:
mixing an iron-containing precursor (Fe(acac)) with a hydrophobic ligand or capping agent to form a homogeneous suspension;
heating the homogenous suspension to a temperature (up to 300 C) sufficient to bind the hydrophobic ligand or capping agent with the iron-containing precursor,
cooling the homogenous suspension,
adding a solvent (ethanol) to precipitate hydrophobic-Fe3O4 SPIONs into a slurry,
magnetically separating hydrophobic-Fe3O4, SPIONs from the slurry, and
washing the hydrophobic-Fe3O4, SPIONs to remove unbound hydrophobic ligand or capping agent, thereby making hydrophobic-Fe3O4, SPIONs (Fe3O4@OA, para [0018]).

Regarding claim 2, Li discloses the method of claim 1 that is a solvothermal method wherein the hydrophilic and hydrophobic ligands or capping agents participate in reducing, stabilizing (para [0023]) and capping (Fe3O4@OA, para [0018]) of the SPIONs produced.

Regarding claim 5, Li discloses the method of claim 1, wherein hydrophobic-Fe3O4, SPIONs are made, the iron-containing precursor is iron(II) acetylacetonate (Fe(acac)), the hydrophobic ligand or capping agent is oleylamine (OLA), and the heating is to a temperature (up to 300) that is less than the boiling point at STP of said hydrophobic ligand or capping agent (364 C for oleylamine), the solvent is at least one alcohol (ethanol), and the hydrophobic-SPIONs are washed in at least one alcohol, (ethanol) (para [0018]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The instant claims contain the transitional phrase “comprising”.  See MPEP 2111.03, cited above.  ‘This open-ended definition has been taken into consideration in the following rejections.  
Claims 1-3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over “Superparamagnetic Fe3O4 nanoparticles: synthesis by a solvothermal process and functionalization for a magnetic targeted curcumin delivery system” by Qi et al. (hereinafter Qi).
Regarding claim 1, Qi discloses a method for making SPIONs comprising:
 (ii) for hydrophobic-Fe3O4, SPIONs:
mixing an iron-containing precursor [Fe(acac)] with a hydrophobic ligand or capping agent (oleylamine) to form a homogeneous suspension (page 4481, para 1, 5 and 6);
heating the homogenous suspension to a temperature sufficient to bind the hydrophobic ligand or capping agent with the iron-containing precursor (200 C, page 4481, para 6),
cooling the homogenous suspension,
adding a solvent (ethanol) to precipitate hydrophobic-Fe3O4, SPIONs into a slurry, 
separating hydrophobic-Fe3O4 SPIONs from the slurry (via centrifuge) (page 4481, para 6), and 
repeating the exposure to ethanol and centrifugation to remove residual reagents (page 4481, para 6), thereby making hydrophobic-Fe3O4 SPIONs (Fe3O4@Oley, page 4482, para 1).
The addition of ethanol followed by centrifugation is taught as a washing step that removes free oleylamine (page 4482, para 1) in a different embodiment.  Therefore, it would be obvious to one of ordinary skill in the art that repeating the step of adding ethanol and centrifugation to remove residual reagents, as discussed above, is expected to wash the hydrophobic-Fe3O4, SPIONs and remove unbound hydrophobic ligand or capping agent, absent evidence to the contrary.  

Regarding claim 2, Qi discloses the method of claim 1 that is a solvothermal method (page 4481, para 6) wherein the hydrophobic ligands or capping agents participate in reducing, stabilizing and capping (Fe3O4@Oley) of the SPIONs produced (page 4490, para 1).
This rejection is based on the interpretation set forth in para #6, above. 

Regarding claim 3, Qi discloses the method of claim 1, wherein the heating is performed in an autoclave (page 4481, para 6).

Regarding claim 5, Qi discloses the method of claim 1, wherein hydrophobic-Fe3O4, SPIONs are made, the iron-containing precursor is iron(II) acetylacetonate, the hydrophobic ligand or capping agent is oleylamine (OLA), and the heating is to a temperature (200 C) that is less than the boiling point at STP of said hydrophobic ligand or capping agent (364 C for oleylamine), the solvent is benzyl ether, and the hydrophobic-SPIONs are washed in alcohol (ethanol) (page 4481, para 6).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Wang.
Regarding claim 3,  Wang discloses the method of claim 1, wherein the heating is performed in a closed controlled environment (argon atmosphere, page 418, Section 2.2).  No pressure is expressly disclosed.  Therefore, the heating is presumed to occur at standard pressure, which is 1 atm or about 14.5 psi, absent evidence to the contrary.  14.5 psi is so close as to constitute overlap with the lower end of the instantly claimed range of about 15 to about 80 psi.  See MPEP 2144.05(I), which states that ‘In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists… Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close’. 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Li.
Regarding claim 3, Li discloses the method of claim 1, wherein the heating is performed in a closed controlled environment (nitrogen atmosphere, para [0060]).  No pressure is expressly disclosed.  Therefore, the heating is presumed to occur at standard pressure, which is 1 atm or about 14.5 psi, absent evidence to the contrary.  14.5 psi is so close as to constitute overlap with the lower end of the instantly claimed range of about 15 to about 80 psi.  See MPEP 2144.05(I), cited above.  

Allowable Subject Matter
Claims 6 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art, Wang and Li, teach methods of making hydrophilic and hydrophobic Fe3O4 SPIONs using Fe(acac) and PEG (Wang) or oleylamine (Li) as capping agents.  However, neither reference teaches the heating times or solvents comprising diethyl ether required by the instant claims.   For example, Li teaches heating for a total of 90 minutes (para [0060]), which is significantly lower than the claimed range of at least 12 hours and the solvent is dibenzyl ether.   

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNNE EDMONDSON whose telephone number is (571)272-2678. The examiner can normally be reached M-F 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.E./Examiner, Art Unit 1734                                                                                                                                                                                                        

/Matthew E. Hoban/Primary Examiner, Art Unit 1734